EXHIBIT 10.1

YRC Worldwide Inc.

Executive Severance Policy

YRC Worldwide Inc. (the “Parent Company”, and together with its subsidiaries,
the “Company”) has adopted this Executive Severance Policy (together with the
Additional Terms and Conditions attached as Exhibit A, this “Policy”) for the
benefit of executive employees in the Company’s salary grades 121 to 124 or such
other employees as the Company may designate (“Designated Executives”).

 

I. Purpose. The purpose of this Policy is to provide for severance payment
installments and certain other benefits to Designated Executives whose
employment with the Company is terminated involuntarily without Cause or as a
result of the elimination of a Designated Executive’s position, a restructuring
of the Company or a reduction in force. This Policy does not apply if the
Designated Executive receives severance payments as a result of his or her
termination under an employment agreement for a contractual term, pursuant to a
written executive severance agreement that provides the Designated Executive
payments as a result of a change of control of the Company as defined in such an
agreement or pursuant to the Company’s Executive Change of Control Policy.

 

II. Effective Date. July 29, 2009.

 

III. Eligibility and Ineligibility Criteria.

 

  A. Eligibility Criteria. To receive the severance benefits that this Policy
provides, a Designated Executive must satisfy the following criteria:

 

  1. Termination. The Designated Executive is terminated as a result of the
elimination of a Designated Executive’s position, a restructuring of the Company
or a reduction in force or the Designated Executive is terminated without Cause
(defined below) or the Designated Executive terminates his or her employment
with the Company for Good Reason (defined below).

“Cause” means the Designated Executive’s willful engagement in conduct
materially and demonstrably injurious to the property or business of the
Company, including fraud, misappropriation of funds or other property of the
Company, other willful misconduct, gross negligence or conviction of a felony.
For purposes of this Policy, no act, or failure to act, on the part of a
Designated Executive shall be deemed “willful” or engaged in “willfully” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“willful” or engaged in “willfully” only if done, or omitted to be done, by the
Designated Executive not in good faith and without reasonable belief that the
Designated Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Designated Executive shall not be
deemed to have been terminated as a result of “Cause” under this Policy unless
and until there shall have been delivered to the Designated Executive a written
notice in reasonable detail outlining the conduct constituting Cause. Nothing
herein shall limit the right of the Designated Executive or Designated
Executive’s legal representatives to contest the validity or propriety of any
such determination.



--------------------------------------------------------------------------------

“Good Reason” means

 

  (a) the relocation of the Designated Executive’s principal place of
performance of the Designated Executive’s duties and responsibilities
(“employment domicile”) to a location more than 50 miles from the Designated
Executive’s current employment domicile;

 

  (b) requiring Executive to travel in excess more than 15% more than Executive
traveled for the business of the Company in the preceding 12 months (counting
each day or partial day of travel outside of the 100 mile radius of the
Designated Executive’s current employment domicile as a travel day); or

 

  (c) a reduction in the Designated Executive’s base salary, bonus opportunity
or long-term incentive opportunity other than reductions that are applicable to
all similarly situated executives.

 

  2. Separation Agreement and General Release. The Designated Executive must
execute a separation agreement that includes, among other things, the following:

 

  (a) a full and complete release of the Company from any liability or
obligation (excluding accrued and vested pension and compensation obligations,
the obligations under this Policy, any indemnification to which the Designated
Executive may be entitled pursuant to the Company’s Certificate of
Incorporation, Bylaws, indemnification agreements with the Company and any
coverage under directors and officers, fiduciary or errors or omissions policies
that benefit the Designated Executive) to the Designated Executive;

 

  (b) an agreement to cooperate with the Company in litigation, disputes and
investigations;

 

  (c) an agreement to keep the Company’s confidential information secret;

 

  (d) the details of how the severance benefits that the Company provides
pursuant to this Policy will be delivered to the Designated Executive;

 

  (e)

an agreement, during the Inactive Employment Period (defined below), that the
Designated Executive will not engage in a Prohibited Activity (defined below).
In the agreement, it will be provided that if the Designated Executive engages
in a Prohibited

 

-2-



--------------------------------------------------------------------------------

 

Activity in the first six months of the Inactive Employment Period, the Company
may sue the Designated Executive for damages capped at the value of the cash
payments made to the Designated Executive pursuant to Section IV(A) and seek an
injunction to prevent the on-going incurrence of the Prohibited Activity during
the six-month period, but if the Designated Executive engages in a Prohibited
Activity during the Inactive Employment Period after the first six months of the
Inactive Employment Period, the Company may only (as its sole remedy)
discontinue providing the remaining benefits under Section IV (other than those
that applicable law requires such as COBRA requirements).

 

  (f) an agreement not to disparage the Company or its businesses or services,
and

 

  (g) an agreement to arbitrate any disputes regarding the separation agreement
in binding arbitration,

in such form as the Company may, in its sole discretion, request.

 

  B. Disqualification Events. A Designated Executive shall be disqualified from
receiving the severance benefits that this Policy provides if any of the
following occurs:

 

  1. Termination for Cause. The Designated Executive’s employment is terminated
for Cause.

 

  2. Death, Retirement, Resignation or Permanent Disability. The Designated
Executive dies, retires prior to termination, resigns prior to termination or
suffers a Permanent Disability prior to termination. “Permanent Disability”
means any such physical or mental impairment that is determined to make the
individual eligible to receive a disability benefit in accordance with the
provisions of the Employer’s insured long term disability plan, if applicable to
such Employee, by the insurance carrier underwriting such plan.

 

  3. Existing Change of Control Severance Agreement. The Designated Executive
receives severance payments as a result of his or her termination under an
employment agreement for a contractual term, pursuant to a written executive
severance agreement that provides the Designated Executive payments as a result
of a change of control of the Company as defined in such an agreement or
pursuant to the Company’s Executive Change of Control Policy.

 

  4. General Release. The Designated Executive revokes the Separation Agreement
and General Release required under Section III.A.2.

 

  C.

Participation. A Designated Executive who satisfies the Eligibility Criteria in
Section IV(A) and who has not experienced a Disqualification Event described in

 

-3-



--------------------------------------------------------------------------------

 

Section IV(B) shall become a “Participant” in the Policy and be entitled to the
severance benefits described in Section IV. The Company shall not be obligated
to provide benefits under this Policy unless this criterion is met.

 

IV. Severance Benefits. Subject to the limitations in Section VI of Exhibit A,
if a Designated Executive becomes a Participant pursuant to Section III(C), the
severance benefits for which a Participant is eligible shall are as follows in
this Section IV.

 

  A. Severance Payments & Outplacement Services. A Participant shall be eligible
to receive a severance payment equivalent to two times the Participant’s annual
salary then in effect payable in twice monthly installments at the same time as
the Company makes payroll payments. A Participant may also receive outplacement
services consisting of an 18 month professional/management program with a value
of $10,000. The 24-month period during which these payments are made is the
“Inactive Employment Period”. During the Inactive Employment Period, the Company
shall consider the Designated Executive to be an inactive employee. The Company
may provide outplacement services through an external firm such as Right
Management Consultants in the form of an “office benefit” or similar program.

 

  B. Benefits. During the Inactive Employment Period, the Participant shall also
be entitled to receive (should he or she so elect) the COBRA continuation
coverage he or she would otherwise be entitled to at the rate payable by active
employees of the Company (rather than payable at the standard premium rate of up
to 102% of cost established for COBRA continuation coverage) until the earlier
of (1) the end of the Inactive Employment Period and (2) the date the
Participant becomes entitled to employer provided health plan coverage following
new employment, regardless of whether or not that Participant elects the
employer provided health plan coverage. Following the earlier of the two dates
in clauses (1) and (2) of the preceding sentence, the Participant shall pay any
subsequent COBRA continuation coverage payments at the standard rate established
for COBRA eligible participants should he or she desire to continue COBRA
throughout the COBRA continuation coverage period. The Participant’s payment of
the premium for these benefits shall be on an after-tax basis. The Company may
automatically deduct these premium payments from the Participant’s salary
continuation payments. Medical, dental and vision coverage will continue for a
maximum of the Inactive Employment Period or until other coverage becomes
available, whichever comes first. The Participant is required to notify the
Company in writing of the availability of other coverage. The Participant’s
failure to provide this notice will result in a discontinuation of all future
severance benefits pursuant to this Policy. Continued participation in the
medical, dental and vision plans is subject to the terms and conditions of those
plans. Participation in all other benefits that the Company offers, including
pension, 401(k), core retirement, disability, perquisite, employee assistance,
equity participation and other plans, ceases upon termination and shall not be
permitted during the Inactive Employment Period. This Policy shall not affect
Participant’s rights to the extent that applicable law requires the Company to
subsidize COBRA payments.

 

-4-



--------------------------------------------------------------------------------

  C. Stock Options. A Participant’s rights regarding the Participant’s stock
options shall be governed by the Participant’s stock option agreement and the
stock option plan that governs the option. For this purpose, termination of the
Participant’s employment shall be on the last day of the Inactive Employment
Period. Notwithstanding any other provision of the stock option agreement or
plan that governs the option, if the Participant engages in a “Prohibited
Activity” (defined below) during the Inactive Employment Period, then the
termination of the Participant’s employment shall be the first day of the
Inactive Employment Period, the Participant shall forfeit the right to any
further vesting of the Participant’s options, and the Participant shall not
receive any undelivered shares of the Company’s common stock upon any exercise.
If the Company receives an allegation of a Prohibited Activity, the Company, in
its discretion, may suspend delivery of shares with respect to options for up to
three months to permit the investigation of the allegation. If the Company
determines that the Participant did not engage in any Prohibited Activities, the
Company shall deliver shares with respect to any exercised options that have
vested.

A “Prohibited Activity” shall be deemed to have occurred, if the Participant:

 

  1. divulges any non-public, confidential or proprietary information of the
Company or of its past or present subsidiaries (collectively, the “Company
Group”), but excluding information that

 

  (a) becomes generally available to the public other than as a result of the
Participant’s public use, disclosure or fault, or

 

  (b) becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than a member of
the Company Group prior to the public use or disclosure by the Participant;
provided that the source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation; or

 

  2. directly or indirectly, consults or becomes affiliated with, conducts,
participates or engages in, or becomes employed by, any business that is
competitive with the business of any current member of the Company Group,
wherever from time to time conducted throughout the world; provided, that it
shall not be Prohibited Activity for the Participant to

 

  (a) become the registered or beneficial owner of up to 5% of any class of the
capital stock of a business registered under the Securities Exchange Act of
1934, as amended; provided that the Participant does not actively participate in
the business during the Inactive Employment Period, and

 

-5-



--------------------------------------------------------------------------------

  (b) join a consulting, accounting, law or other professional firm who provides
advice to the competitors of the Company Group so long as the Participant does
not personally provide this advice;

 

  3. directly or indirectly, does any of the following without the written
consent of the Company:

 

  (a) solicits, from any customer doing business with the Company Group that is
known to the Participant, business of the same or of a similar nature to the
business of the Company Group with the customer;

 

  (b) solicits, from any potential customer of the Company Group that is known
to the Participant, business of the same or of a similar nature to that which
has been the subject of a known written or oral bid, offer or proposal by the
Company Group, to the potential customer, or of substantial preparation with a
view to making such a bid, proposal or offer to such potential customer;

 

  (c) solicits the employment or services of any person who the Participant knew
was employed by the Company Group; or

 

  (d) otherwise knowingly interferes in any material respect with the business
or accounts of the Company Group.

 

  D. Restricted Stock Units and Stock Awards. A Participant’s rights regarding
the Participant’s restricted stock units and stock awards shall be governed by
the Participant’s share unit or stock award agreement and the equity plan that
governs the award. For this purpose, termination of the Participant’s employment
shall be on the last day of the Inactive Employment Period. Notwithstanding any
other provision of the share unit or restricted stock agreement or plan that
governs the award, if the Participant engages in a Prohibited Activity during
the Inactive Employment Period, then the termination of the Participant’s
employment shall be the first day of the Inactive Employment Period, the
Participant shall forfeit the right to any further vesting of the Participant’s
awards, and the Participant shall not receive any undelivered shares of the
Company’s common stock upon the lapse of any restrictions applicable to the
awards. If the Company receives an allegation of a Prohibited Activity, the
Company, in its discretion, may suspend delivery of shares with respect to
awards for up to three months to permit the investigation of the allegation. If
the Company determines that the Participant did not engage in any Prohibited
Activities, the Company shall deliver shares with respect to any awards that
have vested.

 

  E. Retirement. The Participant’s inactive employment during the Inactive
Employment Period shall not count towards retirement benefits under any
qualified or nonqualified plan maintained by the Company in which the
Participant formerly participated.

 

-6-



--------------------------------------------------------------------------------

  F. Annual Bonus or Pay-for-Performance Payment. If the Participant’s
employment is terminated after the end of a calendar year but before annual
bonus or pay-for-performance payments are distributed, the Participant shall be
entitled to the annual bonus or pay-for-performance payment attributable to the
immediately preceding calendar year, assuming for this purpose that all personal
performance targets or goals were met. The Company shall make this payment at
the same time it pays all of its other employees in accordance with the
Company’s normal practices but no later than March 31 of the applicable year.

The Participant shall not be entitled to receive any full or partial annual
bonus or pay-for-performance payment for the year in which the Participant’s
employment is terminated.

 

  G. Severance rather than Deferred Compensation. Benefits under this Policy are
intended to be payments resulting from the Company’s action to unilaterally
sever Participant’s employment on an involuntary basis. These benefits are not
intended to be deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Notwithstanding this intent, if
any of these benefits were to become or construed as subject to Section 409A of
the Code, they may be administered in a manner that is intended to meet the
requirements of Section 409A and shall be construed and interpreted in
accordance with such intent. To the extent that a benefit or payment, or the
settlement or deferral thereof, is subject to Section 409A of the Code, except
as the Company otherwise determines in writing, the benefit shall be paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the benefit, payment, settlement or deferral shall not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Policy that would cause the benefit or payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

V. Amendments. The Compensation Committee of the Board of Directors of the
Company may amend or terminate this Policy; provided, that any amendment that is
detrimental to the interests of an existing Designated Executive at the time of
the amendment or any termination with respect to the Designated Executive shall
only be effective (at the earliest) 24 months from the date of the Committee’s
action to amend or terminate.

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

These Additional Terms and Conditions are an integral part of the Policy.

 

VI. Limitations on Severance Benefits.

 

  A. Severance payment benefits are subject to all applicable taxes and
withholdings.

 

  B. This Policy is not intended to be a retirement plan. Rather the Policy is
intended to constitute a “severance pay plan” within the meaning of Title 29,
Code of Federal Regulations, § 2510.3-2(b). Notwithstanding any other provision
of this Policy, under no circumstances will the severance benefits that the
Company provides to any Participant exceed twice the amount of the Participant’s
annual compensation, including the dollar value of all fringe benefits and other
non-cash compensation, during the year immediately preceding the Participant’s
termination. In addition, all severance benefit payments must be completed:

 

  1. in the case of a Participant whose employment is terminated in connection
with a limited program of terminations, within the later of 24 months after the
Designated Executive’s termination or 24 months after the Designated Executive
reaches normal retirement age of 65; and

 

  2. in the case of all other Participants, within 24 months after the
termination.

 

  C. Claims Procedure & Arbitration. The Company will pay the severance benefits
that this Policy provides to a Participant without the necessity of filing a
formal claim. A Participant, however, may make a request for any severance
benefits to which he or she may be entitled. Any such request must be made in
writing, and it should be made to the Policy Administrator at the address listed
in Section VI.F(5).

 

  1. A Participant’s request for severance benefits under this Policy shall be
considered a claim for those benefits, and it will be subject to a full and fair
review. The Policy Administrator will provide written notice to the Participant
within 90 days after the Policy Administrator receives the claim. The Policy
Administrator may extend this period for up to an additional 90 days if
circumstances beyond its control require an extension to process the claim. If
an extension is required, the Policy Administrator will notify the Participant
in writing of the extension within the original 90-day period. If a
Participant’s claim is wholly or partially denied, the Policy Administrator will
furnish the Participant with a written notice of the denial. The written notice
of denial must contain the following information:

 

  (a) The specific reason or reasons for the denial, including specific
references to the pertinent Policy provisions on which the decision was based;

 

-8-



--------------------------------------------------------------------------------

  (b) A description of any additional information or material necessary to
correct the claim and an explanation of why such material or information is
necessary; and

 

  (c) Appropriate information as to the steps to be taken if the Participant
wishes to appeal the denial and the time limits for appealing the denial.

If notice of the denial of a claim is not furnished to a Participant in
accordance with the foregoing requirements within a reasonable period of time,
the Participant’s claim will be deemed denied. The Participant will then be
permitted to proceed to the appeal stage described as follows in this Section
VI.

 

  2. If a Participant’s claim has been denied, and he or she wishes to appeal
the denial, the Participant must comply with the following claims appeal
procedure.

 

  (a) Upon the denial of the Participant’s claim for benefits, he or she may
file an appeal of the denial, in writing, with the Policy Administrator.

 

  (b) THE PARTICIPANT MUST FILE THE APPEAL NO LATER THAN 60 DAYS AFTER HE OR SHE
RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF THE CLAIM FOR BENEFITS, OR IF NO
WRITTEN DENIAL OF THE CLAIM WAS PROVIDED, NO LATER THAN 60 DAYS AFTER THE DEEMED
DENIAL OF THE CLAIM.

 

  (c) The Participant may review all pertinent documents relating to the denial
of his or her claim and submit any issues and comments, in writing, to the
Policy Administrator.

 

  (d) The Participant’s claim must be given a full and fair review. If the
Participant’s claim is denied on appeal, the Policy Administrator must provide
the Participant with written notice of this denial of the appeal within 60 days
after the Policy Administrator’s receipt of the Participant’s written appeal,
unless special circumstances require an extension of time of up to an additional
60 days. If an extension is necessary, the Policy Administrator will notify the
Participant in writing within the original 60-day period.

 

  (e) The Policy Administrator’s decision on the Participant’s appeal will be
communicated to the Participant in writing and will include the following
information

 

-9-



--------------------------------------------------------------------------------

  (1) the specific reason or reasons for the denial of the appeal, including
specific references to the pertinent Policy provisions on which the decision was
based.

 

  (2) a description of any additional information or material necessary to
correct the claim or appeal and an explanation of why such material or
information is necessary;

 

  (3) a statement that a Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Participant’s claim for benefits; and

 

  (4) the following statement “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

  (f) If the Policy Administrator’s decision on appeal is not furnished to the
Participant within the time limitations described above, the Participant’s claim
will be deemed denied on appeal.

 

  (g) Claims for medical, dental and vision benefits (other than a Designated
Executive’s right to continue such benefits as provided in this Policy) will be
subject to the terms and conditions of those plans and not the claims procedures
set forth in the Policy.

 

  3. No legal action or arbitration for benefits under this Policy shall be
brought unless and until the Participant has exhausted the procedures set forth
above and the Participant’s claim remains partly or wholly denied or deemed
denied. Any such action must be filed within one year after the date the
procedures set forth in this Policy is exhausted.

If a controversy or dispute is not resolved after completion of the process
described above in this Section VI, then, upon written notice by any party to
the other parties (an “Arbitration Notice”) and to the American Arbitration
Association (the “AAA”), the controversy or dispute shall be submitted to a sole
arbitrator who is independent and impartial, for binding arbitration in the city
in which the Company employed the Designated Executive immediately prior to the
Designated Executive’s termination of employment in accordance with AAA’s
Commercial Arbitration Rules (the “Rules”). The parties agree that they will
faithfully observe this agreement and the Rules and that they will abide by and
perform any award rendered by the arbitrator. The Federal Arbitration Act, as
amended (or by the same principles that the Act enunciates if it may not be
technically applicable), shall govern this agreement and the

 

-10-



--------------------------------------------------------------------------------

arbitration. The award or judgment of the arbitrator shall be final and binding
on all parties and judgment upon the award or judgment of the arbitrator may be
entered and enforced by any court having jurisdiction. If any party becomes the
subject of a bankruptcy, receivership or other similar proceeding under the laws
of the United States of America, any state or commonwealth or any other nation
or political subdivision thereof, then, to the extent permitted or not
prohibited by applicable law, any factual or substantive legal issues arising in
or during the pendency of any such proceeding shall be subject to all of the
foregoing mandatory arbitration provisions and shall be resolved in accordance
therewith. The agreements contained in this Section VI have been given for
valuable consideration, are coupled with an interest and are not intended to be
executory contracts. The fees and expenses of the arbitrator will be shared by
all parties engaged in the dispute or controversy on a basis determined to be
fair and equitable by the arbitrator, taking into account the relative fault of
each party, the relative credibility and merit of all claims and defenses made
by each party and the cooperation, speed and efficiency of each party in
conducting the arbitration proceedings and complying with the Rules and with
orders and requests of the arbitrator.

 

  D. Policy Administrator. The administration of this Policy is under the
supervision of the Policy Administrator. It is the principal duty of the Policy
Administrator to see that this Policy is carried out in accordance with it terms
and for the exclusive benefit of persons entitled to participate in the Policy.
The Policy Administrator has full power to administer this Policy in all of its
details, subject to the applicable requirements of law. For this purpose, the
Policy Administrator’s powers include, but are not limited to, the following
authority, in addition to all other powers provided by this Policy:

 

  1. To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of this Policy, including the
establishment of any claims procedures that may be required by applicable
provisions of law;

 

  2. To interpret this Policy, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under this Policy;

 

  3. To decide all questions concerning this Policy, the eligibility of any
person for severance benefits under this Policy, and the amount of any severance
benefits to which an Designated Executive may be entitled;

 

  4. To remedy possible ambiguities, inconsistencies or omissions;

 

  5. To appoint such agents, counsel, accountants, consultants and other persons
as may be required to assist in administering this Policy;

 

-11-



--------------------------------------------------------------------------------

  6. To allocate and delegate its responsibilities under this Policy and to
designate other persons to carry out any of its responsibilities under this
Policy; and

 

  7. To enter into any and all contracts and agreements for carrying out the
terms of this Policy and administering this Policy and to do all acts in
connection therewith as it, in its discretion, deems necessary or advisable.
Such contracts and agreements shall be binding and conclusive on anyone claming
benefits under this Policy.

 

  8. The Policy Administrator has full and absolute discretion in the exercise
of its authority under this Policy, including the authority to determine any
person’s right to benefits under the Policy, the correct amount and form of any
benefits, the authority to decide any appeal, the authority to review and
correct the actions of any prior administrative committee, and all of the rights
powers, and authorities specified in the Policy. Notwithstanding any provision
of law or any explicit or implicit provision of this document, any action taken
or ruling or decision made, by the Policy Administrator in the exercise of any
of its powers and authorities under the Policy, shall be final and conclusive as
to all parties, regardless of whether the Policy Administrator or one or more of
its members may have an actual or potential conflict of interest with respect to
the subject matter of the action, ruling, or decision. Thus, no final action,
ruling, or decision of the Policy Administrator shall be subject to de novo
review in any judicial or arbitral proceeding and no final action, ruling, or
decision of the Policy Administrator may be set aside unless it is held to have
been arbitrary and capricious by a final judgment or award of a court or
arbitral body having jurisdiction with respect to the issue.

 

  E. Miscellaneous Provisions.

 

  1. This Policy does not constitute a contract of employment for a particular
term or length between any Designated Executive and the Company, nor does it in
any way alter any Designated Executive’s status as an employee-at-will who may
be terminated with or without cause for any reason or no reason at all except a
reason prohibited by law.

 

  2. The Company is an “employment at will” employer. Employees have the right
to resign their positions “at will” and the Company has the right to terminate
an employee “at will” with or without notice or Cause. No employee’s “at will”
status may be modified except in a written contract signed by an authorized
officer of the Company.

 

  3.

Except for the written Executive Severance Agreements between certain of the
Company’s executive officers and the Parent Company that the Board of Directors
of the Parent Company or the Compensation Committee thereof has not terminated
pursuant to their terms, the

 

-12-



--------------------------------------------------------------------------------

 

severance benefits outlined in this Policy supersede, negate and replace all
other severance benefits the Company has offered or may offer to the Designated
Executives covered by this Policy.

 

  4. The Company intends to continue this Policy indefinitely. However, the
Company reserves the right to terminate this Policy at any time and for any
reason. If this Policy is terminated, no Designated Executive will have any
further rights under this Policy after the date of termination. Any termination
of this Policy shall be prospective only and shall not retroactively terminate
any severance benefits in existence on the date of termination of this Policy.

 

  5. This Policy may be amended, in whole or in part, and the benefits described
in this Policy may be expanded or reduced, at any time in the sole discretion of
the Company with or without notice.

 

  6. Neither a Designated Executive nor a Participant may assign or otherwise
alienate his or her benefits or right to benefits under this Policy. This means
that a Designated Executive or Participant may not sell, give away, use as
collateral for a loan, or otherwise interfere with his or her benefits or right
to benefits.

 

  7. If a Participant owes any debt to the Company, any benefits that he or she
is entitled to under this Policy or a Separation Agreement may be reduced by
such amounts.

 

  8. Except as otherwise required by law, this Policy and all matters arising
thereunder shall be governed by the laws of the State of Kansas except as
preempted by ERISA (defined below).

 

  9. The headings in this Policy are for convenience only and shall not affect
the interpretation or construction of this Policy.

 

  10. As used in this Policy, unless the context expressly requires the
contrary, “including” means including, without limitation; references to
“Sections” are references to the sections and subsections of this Policy; the
masculine includes the feminine and neutral and vice versa; and the singular
includes the plural, and vice versa.

 

  F. Official Policy Information.

 

  1. Official Policy Name: YRC Worldwide Executive Severance Policy.

 

  2. Policy Sponsor:

YRC Worldwide Inc.

Attention: Vice President – Employee Benefits

10990 Roe Avenue

Overland Park, Kansas 66211

 

-13-



--------------------------------------------------------------------------------

  3. Plan Number: 50__

 

  4. Policy Sponsor’s employer Identification Number (EIN): 481067939

 

  5. Policy Administrator:

YRC Worldwide Inc.

Attention: Vice President – Employee Benefits

10990 Roe Avenue

Overland Park, Kansas 66211

Phone Number: 913.696.6100

 

  6. Agent for Service of Legal Process:

YRC Worldwide Inc.

c/o Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

  7. Type of ERISA Plan: Welfare Benefit Plan

 

  8. Policy Year: Calendar Year

 

  9. Effective Date: July 29, 2009.

 

  10. Policy Funding: The Company pays severance benefits under this Policy out
of its general assets. Eligible Designated Executives and Participants do not
make any contributions to this Policy.

 

  G. ERISA Rights Statement. A Participant in this Policy is entitled to certain
rights and protections under the Employee Retirement Income Security Act of
1974, as amended, also called “ERISA”.

 

  1. Explanation of a Participant’s ERISA Rights. ERISA provides that all Policy
Participants are entitled to:

 

  (a) Examine, without charge, at the Policy Administrator’s office and at other
locations (such as work sites and union halls), all Policy documents, including:

 

  (i) Insurance contracts;

 

  (ii) Collective bargaining agreements; and

 

-14-



--------------------------------------------------------------------------------

  (iii) A copy of the latest annual report (Form 5500 Series) filed by the
Policy with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

 

  (b) Obtain copies of all Policy documents and other Policy information upon
written request to the Policy Administrator. The Policy Administrator may assess
a reasonable charge for the copies.

 

  (c) Receive a summary of the Policy’s annual financial report which the Policy
Administrator is required by law to furnish to each Participant.

 

  2. Policy Administrator’s Responsibilities Under ERISA. In addition to
creating rights for Participants, ERISA imposes duties upon the people who are
responsible for the operation of this Policy. The people who operate this
Policy, called “fiduciaries” of the Policy, have a duty to do so prudently and
in the interest of Participants. No one, including the Company or any other
person, may fire a Participant or otherwise discriminate against a Participant
in any way in an attempt to prevent a Participant from obtaining a welfare
benefit or exercising his or her rights under ERISA.

 

  3. Steps To Take to Enforce ERISA Rights. If a Participant’s claim for
severance benefits pursuant to this Policy is denied or ignored in whole or in
part, the Participant must receive a written explanation of the reason for the
denial. The Participant has the right to have the Policy Administrator review
and reconsider the claim. (See Section VI.C). Under ERISA, there are steps a
Participant can take to enforce the above rights. For instance, if a Participant
requests a copy of the Policy documents and does not receive them within 30
days, the Participant may file suit in a Federal court. In such a case, the
court may require the Policy Administrator to provide the materials and pay the
Participant up to $110.00 a day until the Participant receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Policy Administrator.

If a Participant has a claim for benefits which is denied or ignored, in whole
or in part, and the Participant has been through the Policy’s appeals procedure,
the Participant may file suit in a state or Federal court.

Similarly, if a Participant believes the Policy’s fiduciaries are misusing the
Policy’s money, or if a Participant is discriminated against for asserting his
or her rights, the Participant may seek assistance from the U.S. Department of
Labor, or may file suit in a Federal court. The court will decide who should pay
court costs and legal fees. If the Participant is successful, the court may
order the person the Participant sued to pay

 

-15-



--------------------------------------------------------------------------------

these costs and fees. If the Participant loses, the court may order the
Participant to pay these costs and fees if, for example, the court finds the
Participant’s claim is frivolous.

 

  4. Questions. If a Participant has any questions about Policy, he or she
should contact the Policy Administrator. If a Participant has any question about
this statement or about his or her rights under ERISA, he or she should contact
the nearest office of the Employee Benefits Security Administration, U.S.
Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.
A Participant may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline at the Employee
Benefits Security Administration or on the Employee Benefits Security
Administration’s website at www.dol.gov.

 

-16-